Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 7, 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nedwick et al (WO2013154879 cited at US20150044375) in view of Rupaner et al (US 6,458,230) and Yang (US 5,292,842).
Nedwick is directed to a method of forming a dispersible nonwoven substrate.  The method includes forming an aqueous nonwoven binder including an emulsion polymer including as copolymerized units form 10-30% monoethylenically-unsaturated monoacid monomer by weight, modified with a tri-substituted N-atom, the compound having a pKb of from 4 to 7; b) contacting a nonwoven substrate with the aqueous nonwoven binder ; c) heating the contacted nonwoven to a temperature of from 120°C. to 220°C.; and d) immersing the contacted heated nonwoven in an aqueous medium having a final pH<5 to provide a dispersible nonwoven in an aqueous medium [0001].
Nedwick teaches the emulsion polymer includes 10-30%, preferably 12-25% of a monoethylenically-unsaturated monoacid monomer such as acrylic acid [0009].  The emulsion polymer can also include 0.01-0.75% of a dicarboxylic acid, such as itaconic acid [0010].
The emulsion polymer includes at least one other copolymerized ethylenically unsaturated monomer such as ethyl (meth)acrylate and styrene with preference for ethyl acrylate [0011].
Nedwick teaches an acid amount that is 12-25%, which is substantially in the range of 8-22% and overlaps the claimed range.
Nedwick teaches the initiator is hydroperoxide, ammonium and/or alkali persulfates at 0.01% to 3.0% [0014], which overlaps the claimed range of 0.05 to 1.5%.
Nedwick teaches the emulsion polymer is modified with a tri-substituted N-atom such as mono-, di- and triethanolamine [0022].
Nedwick teaches the emulsion polymers provide for the wet strength of the heated treated nonwoven is sufficiently reduced at the designated pH (measured at 20°C.) so as to facilitate its disintegration into at least one of: smaller pieces, aggregates of fibers, individual fibers [0027].  Nedwick provides tensile strength data at pH of 4 and pH of 7 in Table 1.2 and 1.3, which show that the tensile strength at pH< 5 is enhanced and the pH> 6.5 is lower for dispersion [0045].
Nedwick differs and does not teach a neutralizer that is an alkali hydroxide or tromethamine.  Nedwick teaches a triethanolamine and neutralization [0022].
Nedwick differs and is silent with respect to the polydispersity.
Nedwick differs and is silent with respect to the molecular weight of the polymer.
Nedwick does not teach the claimed property of tensile strength of not greater than 400 g/in in an aqueous medium at a final pH greater than 6.5.
Rupaner is directed to preparation of recyclable fiber composites (Title).  Rupaner teaches the process for preparing recyclable fiber composites, comprises bonding fibers with a polymer bonding agent applied as an aqueous polymer dispersion to fibers.  Rupaner teaches the bonding agents are useful for nonwovens requiring high wet strength such as paper napkins, sanitary protection towels and nonwovens (col. 3, lines 32-59).
The polymers are produced form (A) 50-99% of one or more monomers of methacrylic esters, vinyl esters, aromatic vinyl compounds, vinyl ethers, ethylenically unsaturated nitrites, olefinic hydrocarbons and (B) from 1 to 50% of one or more water solution monomers B selected from the group of carboxylic acids, sulfonic acids (col. 2, lines 50-67).  Preferred embodiments includes 5 to 30% acrylic acids (col. 5, lines 45-65). Rupaner teaches in example 1.1, 15% methacrylic acid (col. 11, line 25). 
Rupaner teaches an acid monomer of 5 to 30%, which overlaps the claimed range of 8-22%.
Rupaner teaches an emulsion polymerization (col. 6, lines 63-67 and col. 7, lines 15-18).
Rupaner teaches Example 4 has a molecular weight of 47,000 and a polydispersity of 7.0, which is produced with 14.5% methacrylic acid (col. 18, lines 40-54).
Rupaner teaches the addition polymers are obtained by free-radical polymerization. Water-soluble initiators such as alkali metal persulfates or ammonium persulfate or the corresponding perphosphates will be found highly suitable for preparing the addition polymers. It is also possible to use hydroperoxides such as hydrogen peroxide, tert-butyl hydroperoxide, cumene hydroperoxide and others.
Rupaner teaches an emulsion polymerization with two monomers (A) which is equated with a mono-ethylenically unsaturated monomer and (B) which is an acid.  Rupaner teaches addition polymers are obtained by free-radical polymerization. 
Rupaner teaches water soluble initiators such as alkali metal persulfates or ammonium persulfate or the corresponding perphosphates as well as hydroperoxides such as hydrogen peroxide, tert-butyl hydroperoxide, cumene hydroperoxide (col. 8, lines 17-23) and the initiator is used in an amount of 0.2% or 0.1% in examples 1.1, 1.5, 4, 
Rupaner teaches monomers or polymers may be neutralized after the polymerization has taken place so that the pH of the binder dispersion is between 1 and 7. Suitable neutralizing agents include not only ammonia and other amines such as ethanolamine or triethanolamine but also basic salts of alkali metals, alkaline earth metals or else other metals, for example sodium hydroxide solution, sodium bicarbonate, calcium hydroxide, zinc oxide, magnesium oxide or sodium pyrophosphate. The addition of such substances to the electrolyte-stable dispersions of this invention has a buffering effect and enhances the colloidal stability of the dispersions during their preparation, transportation or processing. Bivalent metal ions or diamines enhance the cohesion of the addition polymers, but greatly reduce the water resistance (col. 5, lines 1-7). 
Rupaner teaches the neutralizing agents can be alkali hydroxides such as sodium hydroxide (col. 5, lines 5-15).
Rupaner teaches the bonding agent is capable of dissolving in alkali conditions (col. 8, lines 54-67) and therefore would lower the tensile strength of the nonwoven in alkali conditions as claimed.  Rupaner does not measure the tensile strength at a pH of greater than 6.5. Rupaner is teaching the same materials, overlapping the same composition percentages and the same neutralizing agents can provide a binder that is capable of dissolving in alkali conditions and it would have been predictable to produce a polymeric binder that dissolves in alkaline conditions so the nonwoven has low tensile strength.
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute an alkali hydroxide for a triethanolamine motivated to produce a nonwoven binder that dissolves in alkali conditions and lowers the tensile strength in alkali conditions.
Nedwick and Rupaner do not measure the polydispersity of all of the examples and therefore differs and does not teach a polydispersity of 10.
Yang is directed to adhesive acrylic copolymer with a broad molecular weight distribution (Title).  Yang teaches acrylic copolymer PSA compositions copolymer with a broad molecular weight distribution such that the ratio Mw /Mn is above 6, preferably above 10.  Yang teaches the invention relates to acrylic copolymers having a broad molecular weight distribution to enhance their adhesive performance.
Yang teaches the acrylic copolymer and a ratio of Mw /Mn (measured by GPC) of at least about 6, preferably at least about 10 and especially from about 10 to about 50 (col. 3, line 7-10). 
Yang teaches the acrylic copolymers are produced by emulsion polymerization (col.  3, lines 49-51) with about 1 to 15 % methacrylic acid (col. 3, line 30) which overlaps the claimed range of 8 to 22 %.
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce an acrylic acid emulsion polymer with a broad molecular weight distribution motivated to increase the adhesiveness of the binder polymer.
As to claims 2-4, Nedwick teaches an acid amount that is 12-25%, which is substantially in the range of 8-22% and overlaps the claimed range.  Nedwick is silent with respect to the molecular weight.
Rupaner teaches the copolymer have a molecular weight of 47,000 which is less than 500,000, 400,000 and 900,000.  Rupaner teaches the percentage of acid monomer is 5 to 30%, which overlaps the claimed ranges of 12.5-20%, 14-16% and 8-11%.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the claimed acid amount and produce the claimed molecular weight polymer motivated to produce a binder with the desired tensile strength.
As to claim 6, Nedwick teaches a method of making the emulsion polymer and b) contacting a nonwoven substrate with the aqueous nonwoven binder ; c) heating the contacted nonwoven to a temperature of from 120°C. to 220°C.; and d) immersing the contacted heated nonwoven in an aqueous medium having a final pH<5 to provide a dispersible nonwoven in an aqueous medium [0001].
As to claim 7, Nedwick teaches the emulsion polymer includes 10-30%, preferably 12-25% of a monoethylenically-unsaturated monoacid monomer such as acrylic acid [0009].  The emulsion polymer can also include 0.01-0.75% of a dicarboxylic acid, such as itaconic acid [0010].  The emulsion polymer include at least one other copolymerized ethylenically unsaturated monomer such as ethyl (meth)acrylate and styrene with preference for ethyl acrylate [0011].
Nedwick does not explicitly provide examples where all four monomers are employed, however Nedwick teaches the ethylenically unsaturated monomers include at least one other such as ethyl acrylate and styrene.  It would have been obvious to one of ordinary skill in the art before the effective filing date to employ all four monomers motivated to produce a pH sensitive polymer binder for nonwovens that disperses in higher pH (>6.5) water.
As to claim 9, Nedwick teaches the neutralization of the acid groups in the emulsion polymer is 1% to 120%, preferably 25% to 110%, 75%-105% and most preferably 95-105% [0022]. 
As to claim 10, Nedwick teaches the glass transition temperature of the emulsion polymer is -20°C to 30°C [0001], [0003], [0008].
As to claim 11, Nedwick teaches a nonwoven, which is a fibrous substrate.  Nedwick teaches the nonwoven is suitable for wipes with lotions [0026].
Nedwick teaches an emulsion polymer binder as noted in the rejection over claim 1.  Nedwick is directed to a method of forming a dispersible nonwoven substrate.  The method includes forming an aqueous nonwoven binder including an emulsion polymer including as copolymerized units form 10-30% monoethylenically-unsaturated monoacid monomer by weight, modified with a tri-substituted N-atom, the compound having a pKb of from 4 to 7; b) contacting a nonwoven substrate with the aqueous nonwoven binder ; c) heating the contacted nonwoven to a temperature of from 120°C. to 220°C.; and d) immersing the contacted heated nonwoven in an aqueous medium having a final pH<5 to provide a dispersible nonwoven in an aqueous medium [0001].
Nedwick teaches the emulsion polymer includes 10-30%, preferably 12-25% of a monoethylenically-unsaturated monoacid monomer such as acrylic acid [0009].  The emulsion polymer can also include 0.01-0.75% of a dicarboxylic acid, such as itaconic acid [0010].
The emulsion polymer include at least one other copolymerized ethylenically unsaturated monomer such as ethyl (meth)acrylate and styrene with preference for ethyl acrylate [0011].
Nedwick teaches an acid amount that is 12-25%, which is substantially in the range of 8-22% and overlaps the claimed range.
Nedwick teaches the initiator is hydroperoxide, ammonium and/or alkali persulfates at 0.01% to 3.0% [0014], which overlaps the claimed range of 0.05 to 1.5%.
Nedwick teaches the emulsion polymer is modified with a tri-substituted N-atom such as mono-, di- and triethanolamine [0022].  
Nedwick teaches the emulsion polymers provide for the wet strength of the heated treated nonwoven is sufficiently reduced at the designated pH (measured at 20°C.) so as to facilitate its disintegration into at least one of: smaller pieces, aggregates of fibers, individual fibers [0027].  Nedwick provides tensile strength data at pH of 4 and pH of 7 in Table 1.2 and 1.3, which show that the tensile strength at pH< 5 is enhanced and the pH> 6.5 is lower for dispersion [0045].
Nedwick differs and does not teach a neutralizer that is an alkali hydroxide.
Nedwick differs and is silent with respect to the polydispersity.
Nedwick differs and is silent with respect to the molecular weight of the polymer.
Nedwick does not teach the claimed property of tensile strength of not greater than 400 g/in in an aqueous medium at a final pH greater than 6.5.
Rupaner is directed to preparation of recyclable fiber composites (Title).  Rupaner teaches the process for preparing recyclable fiber composites, comprises bonding fibers with a polymer bonding agent applied as an aqueous polymer dispersion to fibers.  Rupaner teaches the bonding agents are useful for nonwovens requiring high wet strength such as paper napkins, sanitary protection towels and nonwovens (col. 3, lines 32-59).
The polymers are produced form (A) 50-99% of one or more monomers of methacrylic esters, vinyl esters, aromatic vinyl compounds, vinyl ethers, ethylenically unsaturated nitrites, olefinic hydrocarbons and (B) from 1 to 50% of one or more water solution monomers B selected from the group of carboxylic acids, sulfonic acids (col. 2, lines 50-67).  Preferred embodiments includes 5 to 30% acrylic acids (col. 5, lines 45-65). Rupaner teaches in example 1.1, 15% methacrylic acid (col. 11, line 25). 
Rupaner teaches an acid monomer of 5 to 30%, which overlaps the claimed range of 8-22%.
Rupaner teaches an emulsion polymerization (col. 6, lines 63-67 and col. 7, lines 15-18).
Rupaner teaches Example 4 has a molecular weight of 47,000 and a polydispersity of 7.0, which is produced with 14.5% methacrylic acid (col. 18, lines 40-54).
Rupaner teaches the addition polymers are obtained by free-radical polymerization. Water-soluble initiators such as alkali metal persulfates or ammonium persulfate or the corresponding perphosphates will be found highly suitable for preparing the addition polymers. It is also possible to use hydroperoxides such as hydrogen peroxide, tert-butyl hydroperoxide, cumene hydroperoxide and others.
Rupaner teaches an emulsion polymerization with two monomers (A) which is equated with a mono-ethylenically unsaturated monomer and (B) which is an acid.  Rupaner teaches addition polymers are obtained by free-radical polymerization. 
Rupaner teaches water soluble initiators such as alkali metal persulfates or ammonium persulfate or the corresponding perphosphates as well as hydroperoxides such as hydrogen peroxide, tert-butyl hydroperoxide, cumene hydroperoxide (col. 8, lines 17-23).
Rupaner teaches monomers or polymers may be neutralized after the polymerization has taken place so that the pH of the binder dispersion is between 1 and 7. Suitable neutralizing agents include not only ammonia and other amines such as ethanolamine or triethanolamine but also basic salts of alkali metals, alkaline earth metals or else other metals, for example sodium hydroxide solution, sodium bicarbonate, calcium hydroxide, zinc oxide, magnesium oxide or sodium pyrophosphate. The addition of such substances to the electrolyte-stable dispersions of this invention has a buffering effect and enhances the colloidal stability of the dispersions during their preparation, transportation or processing. Bivalent metal ions or diamines enhance the cohesion of the addition polymers, but greatly reduce the water resistance (col. 5, lines 1-7). 
Rupaner teaches the neutralizing agents can be alkali hydroxides.
Rupaner teaches the bonding agent is capable of dissolving in alkali conditions (col. 8, lines 54-67).  Rupaner is teaching the same materials, overlapping the same composition percentages and the same neutralizing agents can provide a binder that is capable of dissolving in alkali conditions and it would have been predictable to produce a polymeric binder that dissolves in alkaline conditions so the nonwoven has low tensile strength.
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute an alkali hydroxide for a triethanolamine motivated to produce a nonwoven binder that dissolves in alkali conditions and provides a lower tensile strength in alkali conditions. 
Nedwick and Rupaner do not measure the polydispersity of all of the examples and therefore differs and does not teach a polydispersity of 10.
Yang is directed to adhesive acrylic copolymer with a broad molecular weight distribution (Title).  Yang teaches acrylic copolymer PSA compositions copolymer with a broad molecular weight distribution such that the ratio Mw /Mn is above 6, preferably above 10.  Yang teaches the invention relates to acrylic copolymers having a broad molecular weight distribution to enhance their adhesive performance.
Yang teaches the acrylic copolymer and a ratio of Mw /Mn (measured by GPC) of at least about 6, preferably at least about 10 and especially from about 10 to about 50 (col. 3, line 7-10). 
Yang teaches the acrylic copolymers are produced by emulsion polymerization (col.  3, lines 49-51) with about 1 to 15 % methacrylic acid (col. 3, line 30) which overlaps the claimed range of 8 to 22 %.
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce an acrylic acid emulsion polymer with a broad molecular weight distribution motivated to increase the adhesiveness of the binder polymer.
As to claims 13-15, Nedwick states that the nonwovens can be wipes with lotions but differs and does not state for use as a baby wipe, personal care wipe or cleaning wipe.  Statements of use do not distinguish the claimed product from prior art.  The discovery of a previously unappreciated property of a prior art composition does not render the old composition patentably new.

Response to Arguments
Applicant stands by the arguments in their previous response but in an effort to facilitate prosecution a limitation requiring a tensile strength less than 400 in an aqueous medium with a final pH less than 6.5 has been added to claims 1 and 11.  
Nedwick shows in Table 1.2 that the tensile strengths at pH 7 are 1034-1690 which appear to be higher than Applicant’s tensile strengths that are 200-390 g/in.  While it appears that Applicant has unexpected result, unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (MPEP 716/02(d).  
Applicant’s claim 1 continues to be broader than the embodiments listed in Table 2 which are made from EE/Stry/AA/IA and applicant’s claims are not so limited to those monomer at the evidentiary composition percentages.
The claim amendment is not sufficient to overcome the obviousness rejection over Nedwick, Rupaner and Yang.  As noted in the previous office action, Table 2 provides evidence of an unexpected result.  In order for evidence of an unexpected result to overcome an obviousness rejection, the claims must be commensurate in scope with the data and evidence.  In the instant case, the data shows that polymer is made from EA/Sty/AA/IA with neutralizers of tromethamine or NaOH or a combination, yet the claims recite a much broader list of possible materials:
the acid monomer can be acrylic acid, methacrylic acid, crotonic acid, monomethyl iaconate, monomethyl fumarate, monobutyl fumarate, itaconic acid, fumaric acid, maleic acid, and the anhydrides, salts, and mixtures thereof  
mono-ethylenically unsaturated monomer is selected from the group consisting of (meth)acrylic ester monomer, styrene or substituted styrenes, vinyl toluene, butadiene, vinyl esters, vinyl monomers, and (meth)acrylonitrile;
neutralizing the emulsion polymer with a neutralizer selected from the group consisting of sodium hydroxide, potassium hydroxide, tromethamine, and combinations thereof
Even if the evidence was specific to the neutralizer being NaOH or tromethamine, the claims require potassium hydroxide and then specific combinations of NaOH and tromethamine which are not claimed.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. (716.02) So, the skilled artisan will understand that different neutralizer compounds can be expected to result in different tensile strengths. 
With regard to Nedwick’s higher tensile strength, as Nedwick in view of Rupaner and Yang produces the same binder for a dispersible wipe, it would have been obvious to one of ordinary skill in the art before the effective filing date to produce the claimed binder and the results of the combination would have been predictable in producing a nonwoven wipe with the desired dispersibility and lower tensile strength.
The rejection over Nedwick in view of Rupaner and Yang is revised per the amendment and maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759